Title: From George Washington to John Hancock, 14 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July the 14th 1776

My last of friday evening which I had the honor of addressing you, advised that Two of the Enemies Ships of War & three Tenders had run above our Batteries here and the Works at the upper end of the Island. I am now to Inform you, that Yesterday forenoon receiving Intelligence from Genl Mifflin that they had past the Tanpan Sea and were trying to proceed higher up, by advice of R. R. Livingston Esqr. and other Gentn I dispatched expresses to Genl Clinton of Ulster and the Committee of Safety for Dutchess County, to take measures for securing the passes in the Highlands, lest they might have designs of Seizing them and have a force concealed for the purpose. I wrote the Evening before to the commanding Officer of the Two Garrisons there to be vigilant and prepared against any Attempts they or any disaffected persons might make against them, and to forward expresses all the way to Albany, that provision and other Vessells might be secured and prevented falling into their Hands. The information given Genl Mifflin was rather premature as to their having gone past the Sea: A Letter from the Committee of Orange County which came to hand this morning says they were

there yesterday and that a Regiment of their Militia was under Arms to prevent their landing and making an Incursion. The Messenger who brought It, and to whom It refers for particulars, adds, that a party of them in two or three boats, had approched the Shore but were forced back by our people firing at them. Since the Manuvre of friday there have been no other movements in the Fleet.
Genl Sullivan in a Letter of the 2d Inst. informs me of his arrival with the Army at Crown point, where he is fortifying & throwing up Works. he adds that he has secured all the Stores, except three Cannon left at Chamblee, which in part is made up by taking a fine Twelve pounder out of the Lake—The Army is sickly, many with the small pox, and he is apprehensive the Militia ordered to Join them, will not escape the Infection. An Officer he had sent to reconnoitre had reported that he saw at St Johns about 150 Tents. 20 at St Rays & 15 at Chamblee and works at the first were busily carrying on.
I have Inclosed a General return of the Army here which will shew the whole of our strength. All the detached posts are Included.
A Letter from the Eastward by last nights post to Mr Hazard, post Master in this City, advises “That Two ships had been taken & carried into Cape Ann; One from Antigua consigned to Genl Howe with 439 puncheons of Rum—The other a Jamaicaman with 400 Hogsheads of Sugar, 200 puncheons of Rum. 39 Bales of Cotton. Pimento. Fustick &c. &c. Each mounted 2 Guns, Six pounders.[”]
About 3 OClock this afternoon I was informed that a Flag from Ld Howe was coming up and waited with two of our Whale boats untill directions should be given. I immediately convened such of the Genl officers as were not upon other duty who agreed in opinion that I ought not to receive any Letter directed to me as a private Gentleman, but if otherwise and the Officer desired to come up to deliver the Letter himself as was suggested, he should come under a safe conduct—Upon this I directed Colo. Reed to go down & manage the affair under the above general Instruction. On his return he Informed me, after the common Civilities the Officer acquainted him that he had a Letter from Ld Howe to Mr Washington which he shewed under a superscription to George Washington Esqr. Col. Reed

replied there was no such person in the Army and that a Letter Intended for the General could not be received under such a direction—The Officer expressed great concern, said It was a Letter rather of a civil than Military nature. That Lord Howe regretted he had not arrived sooner. That he (Ld Howe) had great Powers. the anxiety to have the Letter received was very evident, though the Officer disclaimed all Knowledge of Its contents. However Col. Reeds Instructions being positive they parted—after they had got some distance the Officer with the Flag again put about and asked under what direction Mr Washington chose to be addressed. to which Colo. Reed answered his station was well known and that certainly they could be at no loss how to direct to him. The Officer said they knew It & lamented It and again repeated his wish that the Letter could be received—Col. Reed told him a proper direction would obviate all difficulties & that this was no new matter. this subject having been fully discussed in the course of the last year, of which Ld Howe could not be ignorant upon which they parted.
I would not upon any occasion sacrifice Essentials to Punctilio, but in this Instance, the Opinion of Others concurring with my own, I deemed It a duty to my Country and my appointment to insist upon that respect which in any other than a public view I would willingly have waived. Nor do I doubt but from the supposed nature of the Message and the anxiety expressed they will either repeat their Flag or fall upon some mode to communicate the Import and consequence of It.
I have been duly honoured with your two Letters that of the 10th by Mr Anderson, and the 11th, with Its Inclosures. I have directed the Quarter Master to provide him with every thing he wants to carry his Scheme into execution: It is an Important One, and I wish It success but I am doubtfull that It will be better in Theory than practice.
The passage of the Ships of War and Tenders up the river, is a matter of great importance, and has excited much conjecture and spectualtion; to me two things have occurred, as leading them to this proceeding; first, a design to seize on the narrow passes on both sides the river, giving almost the only Land Communication with Albany, and of consequence with our Northern Army, and for which purpose they might have troops concealed on board which they deemed competent of themselves

as the defiles are narrow, or that they would be Joined by many dissaffected persons in that Quarter. Others have Added a probability of their having a large quantity of Arms on board to be in readiness to put into the hands of the Tories immediately on the arrival of the fleet, or rather at the time they Intend to make their attack. The second is to cut off entirely all Intercourse between this and Albany by Water and the upper Country & to prevent Supplies of every kind going and coming. These matters are truly alarming and of such Importance, that I have wrote to the Provincial Congress of New York and recommended to their serious consideration, the adoption of every possible expedient to guard against the two first, and have suggested the propriety of their employing the Militia or such part of them in the Counties in which these defiles are to keep the Enemy from possessing them till further provision can be made, and to write to the several leading persons on our side in that Quarter, to be attentive to all the movements of the Ships and the disaffected in order to discover and frustrate whatever pernicious Schemes they have in view.
In respect to the Second conjecture of my own & which seems to be generally adopted, I have the pleasure to Inform Congress, That If their design is to keep the Armies from provision, that the Commissary has told me upon Inquiry, he has forwarded supplies to Albany, now there and above It, sufficient for 10,000 men for four Months. that he has a sufficiency here for 20,000 men for three months, and an abundant quantity secured in different parts of the Jersey for the flying Camp, besides having about 4,000 Barrells of Flour in some neighbouring part of Connecticut. upon this head there is but little occasion for any apprehensions at least for a considerable time. I have the honor to be with Sentiments of great esteem Your Most Obedt Servt

Go: Washington


P.S. I have sent Orders to the Commandg Officer of the Pensylvania Militia to march to Amboy as their remaing at Trenton can be of no service.

